DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopalan et al. (US. 20170007310A1) (“Rajagopalan”).
 Re claim 1, Rajagopalan discloses a catheter system (10, Figs. 1-9), comprising: a head  (115, Fig. 1, Fig. 5b) including a plurality of ports (at least some1 12a-b, ¶0266); a tail (110 or 41) including a plurality of conduits (111, ¶0223), each of the plurality of conduits being connected to one of the plurality of ports (¶0381); and a medical balloon (130 or 45) located between the head and the tail (Figs.1-2), wherein the medical balloon comprises at least one ridge (48, ¶0308, Fig. 2) located around a circumference of the medical balloon (Fig. 2).  
Re claim 2, Rajagopalan discloses wherein the at least one ridge is made of flexible plastic (¶0128).  
Re claim 3, Rajagopalan discloses wherein the at least one ridge is formed by a hollow tube (¶0308, fluid delivery).  
Re claim 4, Rajagopalan discloses wherein the at least one ridge is designed to extend radially upon inflation of the medical balloon (Fig. 2, ¶0278).  
Re claim 5, Rajagopalan discloses wherein the at least one ridge is designed to elongate an inflated shape of the medical balloon (Fig. 2, ¶0278).   
Re claim 6, Rajagopalan discloses further comprising an alcohol sensor (wherein the alcohol sensor ¶0140 such as 139, ¶0212, Fig. 20) located in at least one of the plurality of conduits (¶0206 electrodes and ¶0212 has alcohol detectible sensor, wherein the ethylene vinyl alcohol with detectable group, so it detects the alcohol).  
Re claim 7, Rajagopalan discloses wherein the alcohol sensor includes an electrolytic sensor (¶0212, barium sulfate is an electrolyte).  
Re claim 8, Rajagopalan discloses wherein the electrolytic sensor  (139a and or 139b) comprises: an anode disposed in the catheter system near one of the plurality of ports (139 is near the head wherein the ports are located, ¶0225, ¶0257); a cathode (139b, Fig. 20) ; and an electric current measuring device connected between the anode and the cathode (¶0257, wherein the impedance measurement is related to the current as it can be calculated by dividing the voltage in a circuit by its current ).  
Re claim 9, Rajagopalan discloses a catheter system (10, Figs. 1-9), comprising: a head (115, Fig. 1, Fig. 5b) including a plurality of ports (at least some1 12a-b, ¶0266); a tail (110 or 41) including a plurality of conduits (111, ¶0223), each of the plurality of conduits being connected to one of the plurality of ports (¶0381);  a medical balloon (130 or 45) located between the head and the tail (Fig. 2); and an alcohol sensor (wherein the alcohol sensor ¶0140 such as 139, ¶0212), wherein the alcohol sensor is located in at least one of the plurality of conduits (¶0206 electrodes and ¶0212 has alcohol detectible sensor, wherein the ethylene vinyl alcohol with detectable group, so it detects the alcohol).  
Re claim 10, Rajagopalan discloses wherein the alcohol sensor includes an electrolytic sensor (¶0212, barium sulfate is an electrolyte).   
Re claim 11, Rajagopalan discloses wherein the electrolytic sensor (139a and or 139b)  comprises: an anode disposed in the catheter system near one of the plurality of ports  (139 is near the head wherein the ports are located, ¶0225, ¶0257); a cathode (139b, Fig. 20, ¶02257); and an electric current measuring device connected between the anode and the cathode (¶0257, wherein the impedance measurement is related to the current as it can be calculated by dividing the voltage in a circuit by its current).  
Re claim 12, Rajagopalan discloses wherein the medical balloon comprises at least one ridge located around a circumference of the medical balloon (48, ¶0308, Fig. 2).  
Re claim 13, Rajagopalan discloses wherein the at least one ridge is made of flexible plastic (¶0128).    
Re claim 14, Rajagopalan discloses wherein the at least one ridge is formed by a hollow tube (¶0308, fluid delivery).   
Re claim 15, Rajagopalan discloses wherein the at least one ridge is designed to extend radially upon inflation of the medical balloon (Fig. 2, ¶0278).     
Re claim 16, Rajagopalan discloses wherein the at least one ridge is designed to elongate an inflated shape of the medical balloon (Fig. 2, ¶0278).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783        

/Lauren P Farrar/Primary Examiner, Art Unit 3783